Citation Nr: 0828765	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on a need 
for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from July 1958 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the issue on appeal was characterized as 
entitlement to special monthly "pension" on the title page 
of the May 2005 rating decision, August 2005 statement of the 
case, and November 2005 supplemental statement of the case.  
However, the record does not reflect that the veteran has 
been adjudicated permanently and totally disabled for pension 
purposes, and the veteran is not in receipt of pension 
benefits.  The veteran currently has service connection 
established for multiple disabilities, and is in receipt of 
VA compensation benefits based on a combined disability 
rating of 50 percent.  Moreover, the body text of the May 
2005 rating decision, August 2005 statement of the case, and 
November 2005 supplemental statement of the case, reflects RO 
adjudication/consideration of entitlement to special monthly 
compensation (SMC).  As such, the issue properly developed 
for consideration on appeal by the Board at this time is as 
characterized on the title page of this decision.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

2.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance or due to 
housebound status have not been not met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter in March 2006, explaining how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, he was not informed of the 
evidence necessary to substantiate his claim for special 
monthly compensation.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the error outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and his representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for special monthly compensation on 
the basis of aid and attendance or housebound status.  
Further, a statement of the case and a supplemental statement 
of the case issued to the appellant and his representative 
informed the appellant that what evidence was necessary to 
establish entitlement to special monthly compensation, as 
well as the legal criteria for entitlement to such benefits.  
Further, a May 2005 VA letter, providing notice of RO 
adjudication of the issue on appeal, also provided the 
criteria for entitlement to the benefits sought.  Hence, the 
Board finds that any defect was cured by actual knowledge on 
the part of the claimant of what was needed to substantiate 
the claim and further development with regard to VA's duty to 
notify under VCAA would serve no useful purpose.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of the appeal was decided without the 
issuance of complete appropriate VCAA notice.  As such, the 
absence of VCAA notice is presumed to be prejudicial.  

However, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at 
least one factor listed in § 3.352(a) must be present for a 
grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Housebound rate

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).



Analysis

In multiple written statements, the veteran and his 
representative contend that he is entitled to SMC because he 
requires assistance with his activities of daily living and 
is essentially confined to his premises due to his service-
connected disabilities.  

The Board initially notes that the veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  The Board notes that service connection 
is currently in effect for status-post fracture of the right 
pubic rami with fusion of the sacroiliac joint and deformity 
of left symphysis pubis, with history of transverse process 
of L4-5, rated as 20 percent disabling; status-post fracture 
of the left ankle distal fibula with excision of malunited 
medial malleolus with post-traumatic arthritis of the left 
ankle, evaluated as 20 percent disabling; traumatic rupture 
of the urethra, healed, rated as 20 percent disabling; and 
surgical scar, status-post fracture of the left ankle, rated 
as 10 percent disabling.  The combined evaluation for these 
disabilities is 50 percent disabling.  In addition, while the 
evidence of record demonstrates that the veteran reports that 
he resides in an assisted living facility, he also related 
that he lives alone in a ground floor apartment and that he 
resides there due to nonservice-connected chronic neck and 
back problems.  Moreover, the objective evidence of record 
does not demonstrate that that the veteran is housebound or 
unable to engage in activities outside of his home.  Indeed, 
VA treatment records indicate that the veteran goes to the VA 
medical center for weekly counseling appointments.  See 
September 2003 VA treatment record (noting that the veteran 
relies on public transportation due to mechanical problems 
with his automobile).  

Additionally, the Board notes that evidence of record does 
not show that the veteran's service-connected disabilities 
have caused the anatomical loss or loss of use of both feet 
or one hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) set forth above.  

In this regard, the medical evidence does not demonstrate 
that the veteran requires regular aid and attendance due to 
his service-connected disabilities.  The record indicates 
that the veteran has numerous nonservice-connected 
disabilities, to include depression and anxiety, 
hypertension, rotator cuff tear, hyperlipidemia, 
onychomycosis, and arthritis of the knees and thoracic spine.  
See, e.g., April 2005, September 2005, and October 2005 VA 
examination reports.  The record also reflects that the 
veteran is not permanently bedridden, or so helpless as to be 
in need of regular aid and attendance due to service-
connected disability.  The veteran's VA treatment records and 
his April 2005, September 2005, and October 2005 VA 
examination reports indicate that, although the veteran has 
reported some impairment as to his activities of daily living 
due to his service-connected disabilities, there is no 
objective evidence that the veteran is unable to do the 
following independently:  bathe, perform hygiene and 
grooming, dress, travel and eat.  Likewise, the evidence 
indicates that the veteran does not require a cane, walker, 
or wheelchair for ambulation, and that he goes out at least 
once a day.  Further, while the veteran has some dribbling of 
the urine between voiding and occasional urinary tract 
infections, there was also no evidence that he was 
incontinent of bowel and bladder, or that he was impaired as 
to toileting.   See April 2005 VA aid and attendance 
examination report.  

In sum, the competent evidence of record does not indicate 
that the veteran's limitations are solely due to his service-
connected disabilities.  Based on the foregoing, the Board 
finds that the claim for SMC based on aid and attendance or 
housebound status must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An award of special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


